Filed 2/21/19 by Clerk of Supreme Court
                          IN THE SUPREME COURT
                       STATE OF NORTH DAKOTA


                                   2019 ND40 ___


State of North Dakota,                                        Plaintiff and Appellee

         v.

Jeffery Allen Christie,                                    Defendant and Appellant


                                    No. 20180286


       Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable David E. Reich, Judge.

         AFFIRMED.

         Per Curiam.

       Marina Spahr, Assistant State’s Attorney, Bismarck, N.D., for plaintiff and
appellee.

         Laura C. Ringsak, Bismarck, N.D., for defendant and appellant; submitted on
brief.
                                  State v. Christie
                                    No. 20180286


       Per Curiam.
[¶1]   Jeffery Christie appeals from a criminal judgment entered on a jury verdict
finding him guilty of class AA felony gross sexual imposition. Christie argues the
evidence is legally insufficient to support the jury’s guilty verdict. Having reviewed
the evidence in the light most favorable to the verdict and giving the verdict the
benefit of all inferences reasonably to be drawn in its favor, see State v. White, 2017
ND 51, ¶ 17, 890 N.W.2d 825, we conclude the evidence is sufficient to sustain the
verdict. We summarily affirm the criminal judgment under N.D.R.App.P. 35.1(a)(3).
[¶2]   Gerald W. VandeWalle, C.J.
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen




                                          1